On Motion eoe Rehearing.
MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
. A motion for a rehearing has been submitted by appellants herein, the purpose of it being to obtain a construction of the deed referred to in the original opinion, and to have the order modifying the decree made more specific. After further consideration of the case we are of the opinion that a construction of the deed will not add anything to the rights of the appellants, as they, will be fixed by the decree as already modified. The order heretofore made herein is, however, changed to read as follows: “The cause is therefore remanded to the district court, with directions to modify its findings in accordance with the suggestions herein, and to modify the decree accordingly, so as to require nothing further from the companies than that they do not by their diversions decrease the amount -of the flow at the heads of the plaintiff’s and defendants’ ditches below 650 inches. When the decree shall have been modified in accordance with this direction, it will stand affirmed.”
The motion for rehearing is denied.

Rehearing denied.

Mr. Justice Smith and Mr. Justice Holloway concur.'